Citation Nr: 1510668	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to an initial, compensable disability rating for status-post fracture of left small toe with heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1988 to September 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the RO that granted service connection for status-post fracture of left small toe with heel spur evaluated as 0 percent disabling effective October 1, 2010.  The Veteran timely appealed for a higher initial rating.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded.

A March 2014 Decision Review Officer (DRO) decision granted a 50 percent disability rating for the Veteran's migraine, effective October 1, 2010-the day following the date of the Veteran's discharge from active service.  In a March 2014 letter, the DRO notified the Veteran and her representative that the assignment of a 50 percent evaluation favorably resolved the issue on appeal, and that no further action will be taken.  Neither the Veteran nor her representative subsequently expressed any disagreement with the DRO's conclusion in this regard.  Therefore, the Board agrees with the DRO that this award represents a full grant of the benefit sought, and the issue is no longer on appeal.


FINDING OF FACT

The Veteran's status-post fracture of left small toe with heel spur has been asymptomatic and manifested primarily by, at most, complaints of heel pain on use and a normal gait; together, these symptoms produce functional impairment comparable to no more than a mild injury of the left foot.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for status-post fracture of left small toe with heel spur are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from her disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for status-post fracture of left small toe with heel spur.  The Veteran's left foot disability is rated as 0 percent (noncompensable) disabling under Diagnostic Code 5284.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation. A 20 percent rating requires moderately severe residuals. Severe residuals of foot injuries warrant a 30 percent evaluation. A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis of the ankle in good weight bearing position; or problems so disabling that there is atrophy, disturbed circulation and weakness of the foot; or where there is inward bowing of the tendo achillis with pain on manipulation and use of the foot; or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277, 5278.

A 20 percent rating is contemplated by the overall regulatory scheme in cases of ankylosis of the ankle in poor weight bearing position; or where there is unilateral marked deformity of the foot with pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or where there is unilateral marked tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle to right angle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277, 5278.

A 30 percent rating or more is contemplated by the overall regulatory scheme in cases of ankylosis of the ankle in plantar flexion or in dorsiflexion; or where there is unilateral marked pronation or extreme tenderness of plantar surfaces of the foot with marked inward displacement and severe spasm of the tendo achillis on manipulation; or where there is unilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5277, 5278.

As a preliminary matter, the Board notes that the service-connected status-post bunionectomy of the left foot with scar; the service-connected mild plantar fasciitis of the left foot; and the service-connected left ankle peroneal tendinitis have been separately evaluated, and that rating the same disability under various diagnoses is to be avoided as it would constitute pyramiding.  See 38 C.F.R. § 4.14.

In this case, the Veteran's medical history reflects X-ray findings of a small toe fracture in 2000 and a painful left heel spur in 2008.

During an April 2013 VA examination, the Veteran reported that she had stubbed her left small toe around 2000 and was treated with a post-operative shoe for six weeks.  She also reported that she has a left heel spur, and that her heel hurts when she gets up in the middle of the night and causes her to hobble.  She reported that her left heel hurts after standing for 30 minutes, and that it hurts all the time and requires her to take medication for pain.

X-rays taken in April 2013 did not reveal a heel spur.  The examiner indicated that heel spurs are common incidental findings on X-rays, and not related to the presence or absence of plantar fasciitis.  The finding of osteoarthritis at the first metatarsophalangeal joint on X-rays also is unrelated to the small toe fracture.  X-rays revealed no acute fracture or dislocation; osseous mineralization was within normal limits.  No other pertinent physical findings, or signs or symptoms were reported.  

In regard to functional impact, the April 2013 examiner commented that the Veteran may need periods of sitting rather than being on her feet all day.  Diagnoses included left small toe fracture and plantar fasciitis.

The report of an October 2013 VA examination reflects that the Veteran's fractured left small toe in 2000 had been treated conservatively, and that the Veteran was not having any problem with the small toe.  With regard to the left heel, she reported that pain was worse in the morning and slowly got better as the day went by.  She reported that a cortisone shot had helped temporarily, although the pain was not improved.  Diagnostic testing revealed a large calcaneal bone spur at the plantar fascia insertion.  The examiner also noted that the fractured left small toe was asymptomatic.  

In this case, both the April 2013 and October 2013 examiners found that the fractured left small toe was asymptomatic and caused the Veteran no difficulties.  Although the October 2013 examiner noted the presence of a large bone spur, and indicated that the Veteran may need periods of sitting, no examiner found physical findings to suggest that the Veteran's heel pain produced more than mild functional impairment.  Likewise, heel pain is contemplated by the assigned rating for the Veteran's service-connected plantar fasciitis.  Here, there is no evidence of an antalgic gait, or of moderate impairment or deformity, swelling, or callosities to warrant an initial compensable disability rating under Diagnostic Code 5284 based on moderate functional impairment.

Given the minimal clinical findings of disability, the functional loss due to pain does not reflect moderate residuals of a foot injury.  Moreover, the Veteran has not reported any functional impairment.  In other words, there is no basis for the Board to find that the Veteran's asymptomatic status-post fracture of left small toe with heel spur is so disabling as to warrant assignment of an initial compensable disability evaluation under Diagnostic Code 5284.  In this regard, there have been no reports of weakened movement, excess fatigability, or incoordination associated with walking. 

Thus, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202   (1995), the overall evidence does not approximate moderate residuals of a foot injury.

The Board has considered evaluating the Veteran's status-post fracture of left small toe with heel spur under alternative diagnostic codes; however, as noted above, separate disability ratings are already assigned, and assigning a compensable rating for heel pain under Diagnostic Code 5284 would constitute pyramiding.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected left foot disability are contemplated by the rating criteria for general foot injuries, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for foot disabilities.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for an initial compensable disability rating under Diagnostic Code 5284.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned 0 percent (noncompensable) evaluation, but no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

ORDER

An initial, compensable disability rating for status-post fracture of left small toe with heel spur is denied.

____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


